DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I and Specie B in the reply filed on 11/20/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner’s Comment
The term “substantially” is often used in conjunction with another term to describe a particular characteristic of the claimed invention.  It is a broad term.  In re Nehrenberg, 280 F.2d 161, 126 USPQ 38/3 (CCPA 1960).  With regards to Claim 11, the Examiner interprets the second surface region to include some crystal grains because the term, substantially, does not constitute an absolute zero percentage of having grains in that region.  

The Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Drawings
Fig. 13 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "102" has been used to designate “internal region”; and reference character “103” has been used to designate “second surface region”.  It appears that reference characters “102” and “103” in Fig. 13 should be switched with each other.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to Applicant’s Specification, “the crystallinities of the first surface region 101 and the second surface region 102 are different from each other when grain sizes, crystal other properties of crystal grains in the first and second surface regions 101 and 102 are different from each other” (emphasis added) [0061].  Thus, the term “crystallinity” is any crystal property of a grain.  The Specification also discloses that “the term “crystallinities” refers to average sizes of crystal grains in the first and second surface regions 101 and 102” [0061].  Thus, Applicant has provided many definitions for the term “crystallinity”.  
Claims 1 and 15 recite the limitation, “a crystallinity of the first surface region is higher than a crystallinity of the second surface region” (emphasis added).  While it may be clear in terms of grain sizes, it is unclear to the Examiner how a degree of crystallinity of the first surface region is higher than a crystallinity of the second surface region for crystal distributions and other properties of crystal grains.  Crystallinity is described in many ways, including but not limited to, lattice system, crystal system, crystal family, unit cell, and miller indices.  Therefore, if a grain in the first surface region has a face-centered cubic structure, for example, and a grain in the second region has a body-centered cubic structure (i.e. different crystallinity), what is considered to be “higher” when comparing the two surface regions?  

With regards to Claim 6, α and β are undefined.  For the purpose of examining prior art, α and β are numbers expressed in atomic %. 
Appropriate clarification and/or correction are required in the next response. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 20100108196 (“Ohta et al.”).


With regards to Claim 2, Ohta et al. teaches a crystallinity of the internal region is different from the crystallinity of the first surface region and the crystallinity of the second surface region (Figs. 5, 8, and 14).  

With regards to Claim 3, Ohta et al. teaches a crystallinity of the internal region is higher than the crystallinity of the second surface region (Figs. 5, 8, and 14). 

With regards to Claim 4, Ohta et al. teaches the crystallinity of the first surface region is higher than the crystallinity of the internal region (Figs. 5, 8, and 14). 

With regards to Claim 5, Ohta et al. teaches a crystallinity of the magnetic sheet gradually increases from the second surface region to the first surface region (Fig. 8 demonstrating the crystallinity gradually increasing from reference A to C areas; or from D to C areas).

With regards to Claim 6, Ohta et al. teaches the Fe-based alloy is represented by a composition formula of Fe100-x-yAxXy, wherein A is at least one element selected from Cu and Au, X is at least one element selected from the group consisting of B, Si, S, C, P, Al, Ge, Ga, and 

With regards to Claim 11, Ohta et al. teaches the first surface region has a mixed phase structure of crystal phases and an amorphous phase, and the second surface region has a substantially single phase structure of an amorphous phase (Figs. 5, 8, and 14, [0013]). 

With regards to Claim 15 and 16, Ohta et al. teaches a magnetic sheet comprising a magnetic layer as set forth above.  Ohta et al. further teaches an electronic device comprising a coil and the first surface region of the magnetic sheet faces toward the coil ([0001] and [0025]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms t he basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100108196 (“Ohta et al.”) as applied to Claim 1 above, and further in view of JP 08316032 (“Kirino et al.”).
Ohta et al. teaches its first and second surface regions comprising a plurality of grains having a crystallinity, as set forth above ([0024] and [0042]).  
Ohta et al. does not teach its first surface region having a main peak of a (200) plane, and its second surface region having a main peak of a (110) plane.  
.  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100108196 (“Ohta et al.”) as applied to Claim 1 above, and further in view of JP 2009182062 (“Nishi”).
Ohta et al. teaches a magnetic sheet as set forth above. 
Ohta et al. does not teach a plurality of cracks and fragments on a surface of the first surface region.  
However, Nishi teaches a magnetic sheet blocking electromagnetic waves, which has a structure such that the magnetic sheet is divided into many small pieces (fragments) having a specified area, obtained through a process by pinch-holding and bending the magnetic sheet to break into grooves/cracks that are in constant interval (Abstract and Fig. 2).  The grooves break and follows the curved surface when it is pressed against a curved surface of the magnetic sheet to block the electromagnetic wave to an electronic device.  Therefore in the handling process, a part of the groove is broken and a part of the magnetic sheet breaks and rises upward, as shown in Figure 13 ([0003]-[0005]).  Based on these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention 
Based on the teachings from Nishi noted above ([0003]-[0005]), it would have been obvious to a person having ordinary skill in the art to determine an appropriate degree of fragments, which yields a magnetic shield which blocks MST magnetic waves and is still capable of bending and breaking the sheet without providing unwanted damage to said magnetic sheet and permits the magnetic sheet to follow a curved surface when pressed against such to block the electromagnetic wave to the electronic part to which it is adhered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785